TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00204-CV



                           Winckler & Harvey, L. L. P., Appellant

                                                 v.

                                  Tyson Don Dever, Appellee



  FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NO. 05-1177, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Winckler & Harvey, L.L.P., has informed the Court that appellant no longer

wishes to pursue this appeal and has filed an unopposed motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: June 23, 2009